Citation Nr: 0918936	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's entitlement to service connection for a 
left shoulder disorder.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's entitlement to service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active duty for training from January 29, 
1975, to September 11, 1975, and active duty from August 1990 
to September 1990 and from October 1990 to November 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, denied service connection for both a left shoulder 
disorder and a left knee disorder.  In June 2007, the Board 
remanded the Veteran's appeal to the RO for additional 
action.  

As to the issues of whether new and material evidence has 
been received to reopen the Veteran's claims of entitlement 
to service connection for both a left shoulder disorder and a 
left knee disorder, the Board is required to consider the 
question of whether new and material evidence has been 
received to reopen the Veteran's claims without regard to the 
RO's determination in order to establish the Board's 
jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The United States 
Court of Appeals for Veterans Claims (Court) has clarified 
that while there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute a single claim.  Roebuck v. 
Nicholson, 20 Vet. App. 307, 313 (2006).  

The issues of the Veteran's entitlement to service connection 
for a chronic left shoulder disorder and a chronic left knee 
disorder are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  




FINDINGS OF FACT

1.  In February 1994, the RO denied service connection for a 
left shoulder disorder.  The Veteran was informed in writing 
of the adverse decision and his appellate rights in April 
1994.  In May 2004, the Veteran submitted a notice of 
disagreement.  

2.  In July 1994, the RO issued a statement of the case to 
the Veteran and his accredited representative.  The Veteran 
did not submit a substantive appeal from the denial of 
service connection for a chronic left shoulder disorder.  

3.  The documentation submitted since the February 1994 
rating decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  

4.  In February 1994, the RO denied service connection for a 
left knee disorder.  The Veteran was informed in writing of 
the adverse decision and his appellate rights in April 1994.  
In May 2004, the Veteran submitted a notice of disagreement.  

5.  In July 1994, the RO issued a statement of the case to 
the Veteran and his accredited representative.  The Veteran 
did not submit a substantive appeal from the denial of 
service connection for a chronic left knee disorder.  

6.  The documentation submitted since the February 1994 
rating decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The February 1994 RO decision denying service connection 
for a left shoulder disorder is final.  New and material 
evidence sufficient to reopen the Veteran's service 
connection for a left shoulder disorder has been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2008).  

2.  The February 1994 RO decision denying service connection 
for a left knee disorder is final.  New and material evidence 
sufficient to reopen the Veteran's service connection for a 
left knee disorder has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The RO issued VCAA notices to the 
Veteran in April 2003, June 2006, and September 2007 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment 
of an evaluation and effective date of an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  In the 
instant appeal, the Veteran was not informed of the specific 
evidence necessary to reopen his claims of service connection 
for a left shoulder disorder and a left knee disorder.  

Notwithstanding the deficient notice given the Veteran, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision as to the 
issues of whether new and material evidence has been received 
to reopen his claims of entitlement to service connection for 
a left shoulder disorder and a left knee disorder given the 
favorable resolution below.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Applications to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of an 
Appellant's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).  

A.  Left Shoulder Disorder

1.  Prior RO Decision

In February 1994, the RO denied service connection for a left 
shoulder disorder as the claimed disorder was not shown by 
the evidence of record.  The Veteran was informed in writing 
of the adverse decision and his appellate rights in April 
1994.  In May 2004, the Veteran submitted a NOD.  In July 
1994, the RO issued a statement of the case (SOC) to the 
Veteran and his accredited representative.  The Veteran did 
not submit a substantive appeal from the denial of service 
connection for a chronic left shoulder disorder.   

The evidence upon which the RO formulated its February 1994 
rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to a chronic left 
shoulder disorder.  The report of a January 1994 VA 
examination for compensation purposes does not reflect that a 
chronic left shoulder disorder was diagnosed.  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the February 1994 RO decision 
denying service connection for a left shoulder disorder 
consists of photocopies of the Veteran's service treatment 
and personnel records; VA clinical and examination 
documentation; private clinical documentation; the transcript 
of a February 1995 hearing before a VA hearing officer; and 
written statements from the Veteran and the Veteran's 
associates.  A November 2004 written statement from D. M., 
P.A.-C., conveys that magnetic resonance imaging studies of 
the left shoulder revealed findings consistent with 
supraspinatus tendonitis, subacromial bursitis, and a shallow 
type II acromion with acromioclavicular joint arthrosis.  Mr. 
M. opined that:

Due to his previous injuries to the right 
side of his body, he has been protecting 
this area using primarily the left side 
of the body for his weight lifting and 
the mechanics of weight lifting, trying 
to spare the right side of the body.  In 
doing so, in the past years, he has 
aggravated all of the weight bearing and 
weight lifting joints on the left side of 
his body and has developed symptoms of 
degenerative joint disease and misuse 
because of that.  I have seen him on 
several occasions for shoulder and knee 
problems ...

The Board finds that the November 2004 written statement from 
Mr. M. constitutes new and material evidence in that it is of 
such significance that it raises a reasonable possibility of 
substantiating the Veteran's claim.  As new and material 
evidence has been received, the Veteran's claim of 
entitlement to service connection for a left shoulder 
disorder is reopened.  

B.  Left Knee Disorder

1.  Prior RO Decision

In February 1994, the RO denied service connection for a left 
knee disorder as the claimed disorder was not shown by the 
evidence of record.  The Veteran was informed in writing of 
the adverse decision and his appellate rights in April 1994.  
In May 2004, the Veteran submitted a NOD.  In July 1994, the 
RO issued a SOC to the Veteran and his accredited 
representative.  The Veteran did not submit a substantive 
appeal from the denial of service connection for a left knee 
disorder.  

The evidence upon considered by the RO in reaching its 
February 1994 rating decision may be briefly summarized.  The 
Veteran's service treatment records make no reference to a 
chronic left knee disorder.  The report of a January 1994 VA 
examination for compensation purposes does not reflect that a 
chronic left knee disorder was diagnosed.  

2.  New and Material Evidence

The evidence submitted since the February 1994 RO decision 
denying service connection for a left knee disorder consists 
of photocopies of the Veteran's service treatment and 
personnel records; VA clinical and examination documentation; 
private clinical documentation; the transcript of a February 
1995 hearing before a VA hearing officer; and written 
statements from the Veteran and the Veteran's associates.  
The November 2004 written statement from Mr. M., relates that 
magnetic resonance imaging studies of the left knee revealed 
findings consistent with a medial meniscal tear, 
chondromalacia patella, and a medial femoral condyle 
subcortical cyst.  Mr. M. opined that:

Due to his previous injuries to the right 
side of his body, he has been protecting 
this area using primarily the left side 
of the body for his weight lifting and 
the mechanics of weight lifting, trying 
to spare the right side of the body.  In 
doing so, in the past years, he has 
aggravated all of the weight bearing and 
weight lifting joints on the left side of 
his body and has developed symptoms of 
degenerative joint disease and misuse 
because of that.  I have seen him on 
several occasions for shoulder and knee 
problems ...

The Board finds that the November 2004 written statement from 
Mr. M. constitutes new and material evidence in that it is of 
such significance that it raises a reasonable possibility of 
substantiating the Veteran's claim.  As new and material 
evidence has been received, the Veteran's claim of 
entitlement to service connection for a left knee disorder is 
reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for a left shoulder disorder is 
granted.  
The Veteran's application to reopen his claim of entitlement 
to service connection for a left knee disorder is granted.  


REMAND

In light of their reopening above, the Veteran's claims of 
entitlement to service connection for both a chronic left 
shoulder disorder and a chronic left knee disorder are to be 
determined following a de novo review of the entire record.  

In its June 2007 Remand instructions, the Board directed 
that:  

3.  Thereafter, the RO should arrange for 
the Veteran to undergo VA orthopedic 
examination of his left shoulder and knee 
by a physician to determine the nature 
and etiology of any disability.  The 
entire claims folder must be made 
available to the examiner, who must 
review it, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  

All appropriate tests and studies, 
including X-rays, should be accomplished, 
and all clinical findings pertaining to 
the left shoulder and knee should be 
reported in detail.  The physician should 
review the claims folder and render 
opinions, consistent with the clinical 
findings and sound medical principles, as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any diagnosed left 
shoulder and knee disability (a) had its 
onset during military service, or (b) was 
caused or has been aggravated by the 
Veteran's service-connected right 
shoulder or knee disability.  If 
aggravation of any non-service-connected 
left shoulder or knee disability by the 
service-connected right shoulder or knee 
disability is found, the doctor should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  In reaching his 
conclusions, the physician should review 
and address the May 2004 MRI reports, Mr. 
[M]'s November 2004 medical report, and 
the January 2005 VA examination report.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  (emphasis added).  

In reviewing the report of a December 2008 VA examination for 
compensation purposes, the Board observes that the evaluation 
was conducted by a VA Advanced Registered Nurse Practitioner 
(ARNP) rather than a physician.  Contemporaneous X-ray 
studies of the left shoulder and the left knee were reported 
to reveal findings consistent with acromioclavicular joint 
degenerative changes with osteophytosis; medial and lateral 
joint space narrowing; lateral meniscal calcification 
suggestive of prior injury; and intercondylar tibial eminence 
sharpening suggestive of anterior cruciate ligament 
pathology.  Impressions of left shoulder and left knee 
degenerative joint disease were advanced.  The ARNP commented 
that:  

Therefore[,] it is the opinion of this 
examiner that it is less likely than not 
that the left shoulder supraspinatous 
tendonitis without tear and minimal 
subacromial bursitis.  (sic)  Also 
shallow type II acromion with mild 
acromioclavicular joint arthrosis is 
secondary to the service-connected right 
shoulder.  Also the tear of the medial 
meniscus and grade I chondromalacia is 
less likely than not secondary to the 
service-connected right knee disability.  
There is also no evidence to suggest 
aggravation of the left knee or the left 
shoulder by the service-connected right 
shoulder and right knee.  

While expressing opinions as to his other left shoulder and 
left knee disabilities, the ARNP made no findings as to the 
etiology of the Veteran's left shoulder and left knee 
degenerative joint disease (osteoarthritis).  The Board 
acknowledges that the AMC attempted to comply with the 
Board's Remand instructions.  However, the Court has held 
that the RO's compliance with the Board's remand instructions 
is neither optional nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the case is again REMANDED for the following 
action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic left 
shoulder and left knee disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion at 
to the following questions:

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic left 
shoulder disorder was manifested 
during active service/active duty; 
otherwise originated during active 
service/active duty; and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic left 
knee disorder was manifested during 
active service/active duty; 
otherwise originated during active 
service/active duty; and/or 
increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then adjudicate the Veteran's 
entitlement to service connection for 
both a chronic left shoulder disorder and 
a chronic left knee disorder on a de novo 
basis.  If the benefits sought on appeal 
remains denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


